DICE, Judge.
The conviction is for unlawfully injuring a fence; the punishment, a fine of $10.
The notice of appeal herein appears only as a docket entry upon the trial court’s docket and is not shown to have been entered of record in the minutes of the court. -
Art. 827, Vernon’s Ann. C.C.P., provides that such notice shall be given in open court and entered of record and it has been repeatedly held that a docket entry is not sufficient. Mar*590tinez v. State, 157 Texas Cr. Rep. 91, 246 S.W. 2d 633; and Keilmann v. State, 162 Texas Cr. Rep. 603, 288 S.W. 2d 113.
In the absence of a notice of appeal properly entered of record, this court is without jurisdiction of the appeal.
It further appears that the bail bond which is shown to have been executed by the appellant on appeal is not conditioned as required by Articles 830 and 831, Vernon’s Ann. C.C.P.
The appeal is dismissed.
Opinion approved by the Court.
ON APPELLANT’S MOTION TO REINSTATE APPEAL
WOODLEY, Judge.’
The record having been perfected, the appeal is reinstated.
There are no formal bills of exception and no objections or exceptions to the court’s charge.
The statement of facts is in narrative form and does not purport to contain all of the evidence adduced at the trial.
In the state of the record there is nothing before this court for review.
The judgment is affirmed.